 
 
IB 
Union Calendar No. 260
112th CONGRESS 2d Session 
H. R. 3575
[Report No. 112–379, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2011 
Mrs. Black (for herself, Mr. Ryan of Wisconsin, Mr. Hensarling, Mr. Young of Indiana, Mr. Chaffetz, Mr. Lankford, Mr. Mulvaney, and Mr. Stutzman) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

January 31, 2012
Additional sponsors: Mr. Ribble, Mr. Kinzinger of Illinois, Mr. Paulsen, Mr. Rokita, Mrs. Blackburn, Mr. Flores, Mr. McClintock, Mr. Duncan of Tennessee, Mr. Kline, and Mr. Manzullo


January 31, 2012
Reported from the Committee on Rules with amendments
Omit the part struck through and insert the part printed in italic
 

January 31, 2012
The Committee on the Budget discharged; commmitted to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend the Congressional Budget Act of 1974 to establish joint resolutions on the budget, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Legally Binding Budget Act of 2011. 
2.DefinitionsSection 3 of the Congressional Budget Act of 1974 is amended by striking paragraph (4) and inserting the following new paragraph: 
 
(4)The term joint resolution on the budget means— 
(A)a joint resolution setting forth the budget for the United States Government for a fiscal year as provided in section 301; and 
(B)any other joint resolution revising the budget for the United States Government for a fiscal year as described in section 304. . 
3.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows: 
 
300.Timetable
(a)In generalExcept as provided by subsection (b), the timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Thirteenth Congress or a subsequent Congress, as applicable) is as follows: 
 
 
 
On or before:Action to be completed:  
First Monday in FebruaryPresident submits budget recommendations.  
February 15Congressional Budget Office submits report to Budget Committees.  
Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees.  
April 1Budget Committees report joint resolution on the budget.  
April 15Congress completes action on joint resolution on the budget.  
May 15Appropriation bills may be considered in the House of Representatives.  
June 10House Appropriations Committee reports last appropriation bill.  
June 30House completes action on appropriation bills.  
October 1Fiscal year begins.     
(b)Special RuleIn the case of any first session of Congress that begins in any year during which the term of a President (except a President who succeeds himself) begins, the following dates shall supersede those set forth in subsection (a): 
 
 
 
On or before:Action to be completed:  
First Monday in AprilPresident submits budget recommendations.  
April 20Committees submit views and estimates to Budget Committees.  
May 15Budget Committees report joint resolution on the budget.  
June 1Congress completes action on joint resolution on the budget.  
June 1Appropriation bills may be considered in the House of Representatives.  
July 1House Appropriations Committee reports last appropriation bill.  
July 20House completes action on appropriation bills.  
October 1Fiscal year begins.    . 
3.Conforming amendments to section 300Section 300 of the Congressional Budget Act of 1974 is amended by striking concurrent in each place it appears and inserting joint. 
4.Amendments to section 303 and conforming amendments 
(a)In generalSection 303 of the Congressional Budget Act of 1974 is amended— 
(1)by striking (a) In General.—, by striking has been agreed to and inserting takes effect, and by striking subsections (b) and (c); and 
(2)by striking its section heading and inserting the following new section heading: Consideration of budget-related legislation before budget becomes law. 
(b)Conforming amendmentThe item relating to section 303 in the table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended to read as follows: 
 
 
Sec. 303. Consideration of budget-related legislation before budget becomes law.  . 
5.Permissible revisions of budget resolutionsSection 304 of the Congressional Budget Act of 1974 is amended to read as follows: 
 
304.Permissible revisions of budget resolutionsAt any time after the joint resolution on the budget for a fiscal year has been enacted pursuant to section 301, and before the end of such fiscal year, the two Houses and the President may enact a joint resolution on the budget which revises or reaffirms the joint resolution on the budget for such fiscal year most recently enacted, and for purposes of the enforcement of the Congressional Budget Act of 1974, the chairman of the Budget Committee of the House of Representatives or the Senate, as applicable, may adjust levels as needed for the enforcement of the budget resolution. . 
6.Limitation on the content of budget resolutionsSection 305 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(e)Limitation on Contents
(1)It shall not be in order in the House of Representatives or in the Senate to consider any joint resolution on the budget or any amendment thereto or conference report thereon that contains any matter referred to in paragraph (2). 
(2)Any joint resolution on the budget or any amendment thereto or conference report thereon that contains any matter not permitted in section 301(a) or (b) shall not be treated in the House of Representatives or the Senate as a budget resolution under subsection (a) or (b) or as a conference report on a budget resolution under subsection (c) of this section. . 
7.Deeming of budgetary aggregates, allocations, and reconciliation instructions in the House and Senate upon veto of joint resolution on the budget 
(a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding after section 315 the following new section: 
 
316.Automatic standing order upon veto of joint resolution on the budgetIf the President vetoes a joint resolution on the budget, the aggregates, allocations, and any other matters that pertain solely to the Congress set forth in that joint resolution shall, for all purposes of titles III and IV, be deemed to operate and be enforceable in the House of Representatives and the Senate as if the joint resolution had been enacted. . 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Automatic standing order upon veto of joint resolution on the budget.  . 
7.Automatic Congressional Enforcement of Joint Resolution 
(a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding after section 315 the following new section: 
 
316.Automatic Congressional Enforcement of Joint ResolutionFor purposes of congressional enforcement under titles III and IV of this Act and the rules of the House of Representatives and the Senate, the aggregates, allocations, and any other matters that pertain solely to the Congress set forth in the joint resolution shall be considered as enforceable upon enactment or 15 days following presentment to the President, whichever occurs earlier.. 
(b)Conforming AmendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Automatic congressional enforcement of joint resolution.. 
8.Public debt limitSection 301(b) of the Congressional Budget Act of 1974 is amended by striking and at the end of paragraph (8), by striking the period and inserting ; and at the end of paragraph (9), and by inserting after paragraph (9) the following new paragraph: 
 
(10)set forth the public debt limit. . 
9  8.Additional amendments to the Congressional Budget Act of 1974 to effectuate joint resolutions on the budget 
(a)Additional amendments to the Congressional Budget and Impoundment Control Act of 1974
(1)
(A)Sections 301, 302, 303, 304, 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent each place it appears and inserting joint. 
(B)
(i)Sections 302(d), 302(g), 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended by striking most recently agreed to concurrent resolution on the budget each place it occurs and inserting most recently enacted joint resolution on the budget. 
(ii)The section heading of section 301 of such Act is amended by striking annual adoption of concurrent resolution and inserting joint resolutions; and 
(C)Sections 302, 303, 304, 310, and 311 of the Congressional Budget Act of 1974 are amended by striking agreed to each place it appears and by inserting enacted. 
(2)The table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended— 
(A)in the item relating to section 301, by striking Annual adoption of concurrent resolution and inserting Joint resolutions; and 
(B)by striking concurrent and inserting joint in the item relating to section 305. 
(b)Conforming amendments to section 310 regarding reconciliation directives
(1)The side heading of section 310(a) of the Congressional Budget Act of 1974 is amended by inserting Joint Explanatory Statement Accompanying Conference Report on before Joint. 
(2)Section 310(a) of the Congressional Budget Act of 1974 is amended by striking A and inserting The joint explanatory statement accompanying the conference report on a. 
(3)The first sentence of section 310(b) of the Congressional Budget Act of 1974 is amended by striking If and inserting If the joint explanatory statement accompanying the conference report on. 
(4)Section 310(c)(1) of the Congressional Budget Act of 1974 is amended by inserting the joint explanatory statement accompanying the conference report on after pursuant to. 
10  9.Amendments to the Rules of the House of Representatives to effectuate joint budget resolutionsClauses 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of the House of Representatives are amended by striking concurrent each place it appears and inserting joint. 
11  10.Conforming amendments to the Balanced Budget and Emergency Deficit Control Act of 1985Section 258C(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking concurrent and inserting joint. 
 

January 31, 2012
Reported from the Committee on Rules with amendments
January 31, 2012
The Committee on the Budget discharged; commmitted to the Committee of the Whole House on the State of the Union and ordered to be printed
